DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
3. 	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters has been used to designate different structures. See, for example, the following issues:
Paragraphs 0096, 0098, 0100, 0101, 0121, reference character "44" has been used to designate “a support groove”, “wall thickness”, “the fixing connection” and “the fastening connector”.
Paragraph 0113, reference character “70" has been used to designate “an opening” and “the angular surface”.
Paragraph 0115 and 0116, reference character “76” has been used to designate “a corresponding fastening element” and “the movable fastening system".
Paragraphs 0115, 0117, 0118 and 0120, reference character “78” has been used to designate “an upper surface”, “the reinforced surface”, "the upside".
Paragraphs 0084, 0088, 0093-0097, 0120, 0121, 0123, 0130, 0158-0163 and 0165, reference character “23” has been used to designate “latch”, “a self-releasing latch”, “the locking clip”, “the barrier’, “spring-operated latch”, “the lock”.
Paragraphs 0095-0097, 0121, 0158, 0159, 0161, 0163, 0164, 0165 and 0166 reference character “36” has been used to designate “a locking clip”, “latching bracket”. ° Paragraphs 0111 and 0121, reference character “61” has been used to designate “a guide pin”, “guiding mandrel” and “guide mandrel”.
Paragraphs 0125 and 0126 reference character “95” has been used to designate “handle element” and “longitudinal side”.
Paragraphs 0125, 0126, 0127 and 0131, reference character “94” has been used to designate “pad”, “cushion” and “ink-soaked pad”.
Paragraphs 0132 and 0133, reference character “109” has been used to designate “support surface or notch”, “corresponding notches” and “contact surface’.

Paragraphs 0136, 0138 and 0139, reference character “115” has been used to designate “a transparent or non-transparent support medium’, “the carrier medium”.
Paragraphs 0093, 0134, 0135, 0136-0139, reference character “34” has been used to designate “double-sided adhesive tape”, “text plate mounting surface’, “self- punching part” and “desired grid”.
Paragraph 0145, reference character “123” has been used to designate “a colored imprinting area” and “marking area’.
Paragraphs 0153-0157, reference character “130” has been used to designate “cover plate” and “top plate’.
Paragraph 0155, reference character “137” has been used to designate “corresponding latching openings”, “locking holes”.
Paragraphs 0158, 0160 and 0163, reference character “146” has been used to designate “defined position”, “receiving surface” and “return spring’.
Paragraph 0163, reference character “151” has been used to designate “two lateral elements” and “upper lateral elements’.
Paragraph 0169 and 0170, reference character "162" has been used to designate "inner area" and "interior region”.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as 
either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zindl et al. (US Publication 2011/0277647) in view of Pichler (US Patent 5,850,787).
With respect to claim 1, Zindl et al. teaches an inkpad for a self-inking stamp (1), comprising:
at least one support device (11, 13, 14, 15 and note: 11 is held/arranged on 13 and are connected with each other and therefore makeup the support device) for receiving an ink-impregnated cushion (note: ink pad 10 is an impregnated cushion), wherein the at least one support device (14) includes:
a bottom with sidewalls (refer to marked- up Figure 2 in the detailed action) extending upwards from the bottom side forming an opening in a top of the at least one support device, the opening being configured to receive the ink-impregnated cushion (note: ink pad 10 is an impregnated cushion) and the top being associated with a stamping insert in a stamp (refer to marked-up Figure 2 in the detailed action),
wherein one of the sidewalls (refer to marked-up Figure 2 in the detailed action) includes a protective cover (11, 13, 15 and note: 11 is held/arranged on 13 as disclosed in Paragraphs 0091, 0092 therefore they are connected with each other as disclosed in Paragraphs 0099, 0100),
a handle element (82, Figure 1) coupled to the protective cover (11, 13, 15) on the longitudinal side (Figure 7) of the at least one support device (14), the handle element (82) being configured for positioning the at least one support device into the stamp or removal from the stamp (Figures 2-5).
[AltContent: textbox (Protective Cover: protrudes above upper edge of the opening )][AltContent: textbox (Opening)][AltContent: arrow][AltContent: textbox (Top)][AltContent: arrow][AltContent: textbox (Bottom with Sidewalls with Bottom Side)][AltContent: arrow][AltContent: textbox (Sidewall)][AltContent: arrow][AltContent: textbox (Sidewall)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    273
    410
    media_image1.png
    Greyscale


However, Zindl et al. does not explicitly disclose wherein a protective cover  protruding above an upper edge of the opening in the top of the at least one support device. Pichler teaches a protective above an upper edge of the opening in the top of the at least one support device (refer to marked-up Figure 2 of Pichler in the detailed action).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the support device/protective cover to be in direct contact of the ink pad and extend downward as taught by Pichler for the purpose of ensuring the user can easily gain access to the support device for a simple interchange during maintenance or repairs of the stamp.


[AltContent: textbox (Figure 2 of Pichler)][AltContent: textbox (2nd side extending beyond ink pad and an edge)][AltContent: arrow][AltContent: textbox (2nd side of protective cover)][AltContent: textbox (3rd side of protective cover )][AltContent: arrow][AltContent: arrow][AltContent: textbox (Handle)][AltContent: arrow][AltContent: textbox (Protective cover)][AltContent: arrow][AltContent: textbox (Support device )][AltContent: arrow]
    PNG
    media_image2.png
    706
    517
    media_image2.png
    Greyscale


With respect to claim 2, Zindl et al. teaches the protective cover (11, 13, 15) of the at least one support device (14) is orthogonal to the top of the at least one support device (refer to marked-up Figure 2).
	With respect to claim 3, Zindl et al. teaches the protective cover (11, 13, 15) is formed along a length of the sidewall of the ink pad (Figure 2). However, Zindl et al. does not explicitly disclose the protective cover protrudes beyond upper edges of the remaining sidewalls forming the opening in top of least one support device.
Pichler teaches a protective cover protrudes beyond upper edges of the remaining sidewalls forming the opening in top of least one support device (refer to marked-up Figure 2 of Pichler in the detailed action).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the support device/protective cover to be in direct contact of the ink pad and extend downward as taught by Pichler for the purpose of ensuring the user can easily gain access to the support device for a simple interchange during maintenance or repairs of the stamp.
With respect to claim 4, Zindl et al. teaches wherein the protective cover (11, 13, 15) extends in a direction (Note: protective cover outer surface 15 of protective cover 11, 13, 15 includes handle 82 as shown in Figure 1. Note stamp pad 10 is above the lower end of handle 82 as shown in marked-up Figure 2A below. Again, note 82 is positioned on the outer cover 15 of the protective cover 11, 13, 15), orthogonal to the handle element (82, Figure 1), towards a contact area of the stamp with an edge of the protective cover (11 ,13, 15) extending beyond a contact surface of the ink impregnated cushion (note: ink pad 10 is an impregnated cushion) and in a same direction, edges of the remaining sidewalls (marked-up Figure 7 in the detailed action) of the at least one support device (14) other than the longitudinal side.
[AltContent: textbox (4th Side)][AltContent: arrow][AltContent: textbox (1st Side: Handle is located on the outer surface refer to figure 1 for a more detailed view )][AltContent: arrow][AltContent: textbox (2nd Side)][AltContent: arrow][AltContent: textbox (3rd Side )][AltContent: arrow]
    PNG
    media_image3.png
    335
    319
    media_image3.png
    Greyscale

With respect to claim 5, Zindl et al. teaches the at least one support device (14) includes an angular surface over at least a partial area (refer to marked-up Figure 2B of the detailed action), the angular surface (refer to marked-up Figure 2B in the detailed action) having an attached means for fastening of the ink pad (note Paragraphs 0090-0092, 0099 teaches the stamp is mounted and/or attached with the support device).

[AltContent: textbox (B)][AltContent: textbox (Note: this element contacts with mechanism 9 to shift 4 between position in contact with a stamp pad to a stamping position )][AltContent: arrow][AltContent: textbox (Angular Surfaces)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Bottom edge of stamp pad 10)][AltContent: arrow][AltContent: textbox (Bottom edge of cover 13 that extends downward toward contact area )][AltContent: arrow]
    PNG
    media_image4.png
    377
    585
    media_image4.png
    Greyscale

With respect to claim 6, Zindl teaches an opening (area between sides 34 of 14) in the top of the at least one support device (14) is configured to receive the ink-impregnated cushion (note: ink pad 10 is an impregnated cushion), such that the ink impregnated cushion (note: ink pad 10 is an impregnated cushion) is in direct contact with the sidewalls of forming the opening (area between sides 34 of 14 in Figure 9) in the top of the at least one support device (11, 13, 15 and note: 11 is held/arranged on 13 are connected with each other and therefore make up the support device).
With respect to claim 7, Zindl teaches the protective cover (11, 13, 15) is integrally formed as a one of the sidewalls of the opening (opening is an area between sides 34 of 14 in Figure 9 and note: 11 is held/arranged on 13 of protective cover 11, 13, 15 as disclosed in Paragraphs 0091, 0092 and therefore are connected with each other and considered integrally formed as disclosed in Paragraphs 0099, 0100)
	With respect to claim 8, Zindl et al. teaches the handle element (82) is attached to a side of the protective cover (11, 13, 15, Figure 7) opposing the one of the sidewalls of the opening that is in direct contact with the ink impregnated cushion (note: ink pad 10 is an impregnated cushion) in the opening.
With respect to claim 9, Zindl et al. teaches a handle element (82, Figure 1) is attached to the protective cover (11, 13,15) on the at least one support device (14) such that the handle element (82, Figure 1) extends away (marked-up Figure 1 in the detailed action) from the support device (14) and the ink impregnated cushion (note: ink pad 10 is a cushion impregnated with ink).
	
[AltContent: arrow][AltContent: textbox (Direction of handle extending away from outer surface of support and ink impregnated cushion )]
    PNG
    media_image5.png
    442
    356
    media_image5.png
    Greyscale


Response to Arguments
5.	Applicant's arguments filed 6/30/22 have been fully considered but they are not persuasive. 
With respect to applicant’s remarks that Pichler does not teach or suggest a bottom with sidewalls extending upwards from the bottom side forming an opening in a top of the at least one support device and a protective cover protruding above an upper edge of the opening in the top, however the examiner notes that from the detailed action as shown above Zindl teaches the bottom with sidewalls.  Pichler teaches the protective cover protrudes above an upper edge as shown in the marked-up Figure 2.  The handle of Pichler as shown in Figure 2 clearly protrudes above an upper edge.  Therefore, the examiner is not persuaded of any error in the above rejections and it is examiner’s position that Zindl in view of Pichler thereby meets the claim language.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163. The examiner can normally be reached M-F 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marissa Ferguson-Samreth/Examiner, Art Unit 2853                                                                                                                                                                                                        

/MATTHEW G MARINI/Primary Examiner, Art Unit 2853